Title: To Thomas Jefferson from Van Staphorst & Hubbard, 29 November 1792
From: Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 29 November 1792

With your respected favor of 16 ulto. we received Two very large and Three Smaller Packetts of Letters for Mr. Short, which we have the pleasure to inform you, have safely reached his Hands at the Hague.
We have never heard that the Letter bag of the Ship Sion was saved, No Letters by her have ever been received here. We are respectfully Sir! Your most obd. hble Servants

N & J. Van Staphorst & Hubbard

